DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 
This office action is in response to an amendment filed 6/16/2022. 
This application is a continuation in part of PCT/CN2020/078360 filed 3/9/2020 that claims priority to China 2019107667.1.1 8/19/2019. The certified copy  has been received but is not in English. 

Information Disclosure Statement
An information disclosure statement filed 2/19/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Wang was only provided with an abstract and the ISR and Written Opinion is not in English so has been crossed off of the 1449.  


Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 6/16/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). As well, all non-elected claims have been cancelled. 

Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities: SEQ ID NO:s are placeholders for sequences and hence it is proper to refer thereof as –the nucleotide sequence of SEQ ID NO:--.  In the case of claim 7 it is –the amino acid sequence of SEQ ID NO:3--.Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Szalay et al (US 20140140959) as evidenced by Stoffel et al (Eur J Biochem, 2981, pages 519-522).
Szalay et al teach therapeutic methods using oncolytic adenovirus and vectors (see e.g. ¶0358) for expression of genes such as apoA1 (see table 4). The oncolytic adenovirus can comprise a promoter for the transgene such as CMV as recited in claims 2 and 3 (see ¶0333) and insulators (see e.g. ¶0332). This vector will furthermore inherently comprise a promoter for i.e. E1A as in Oncorine which is an E1B deleted adenovirus. The only thing missing explicitly from Szalay et al is the signal peptide recognition sequence which appears to be a signal sequence. However, this is a part of the ApoA1 sequence as evidenced by Stoffel. As Szalay et al teach expression in host cells, they are secreted. Claim 8s is a product by process which is commonly used to produce such virus. In fact, these cells are used to titer in Szalay et al (see e.g. ¶0481). But, the construction of the virus in 293 cells does not alter the final structure. Hence, the claims drawn to a product are the same as those recited as a produce by process in claim 8.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al (US 20140140959) as evidenced by Stoffel et al (Eur J Biochem, 2981, pages 519-522) in view of Hayden and Ledbetter (US 20180201664) and Hwang et al (US 20160040185).
The above teachings do not explicitly provide the sequences of CMV (claim 4) and ApoA1 (claim 7). However, these sequences are well known in the art. Hayden and Ledbetter teach CMV sequence (see SEQ ID NO: 120) and Hwang et al each ApoA1 (see SEQ ID NO:21) which displays an amino acid sequence that is expressed by the target gene. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to look to the art for the sequences disclosed but not provided for in Szalay et al. To do so would have resulted in the inventions of claims 4 and 7. As set forth above, Szalay et al teach oncolytic adenovirus encoding APoA1 whereas Hwang et al teach the APoA1 sequence. As well Szalay et al teach expression from the CMV promoter wherein Hayden and Ledbetter teach the CMV sequence. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the known sequences would have been used in the invention of Szalay et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633